DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 are currently pending and have been examined in this application. This communication is the first action on the merits (FAOM).

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all of part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 10 2019 207 804.4, filed on July 1, 2020.

Claim Objections
Claims 1, 5, 6, 9-12 are objected to for using the limitation “capable of”. It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“autonomous vehicle detecting unit (30)” in claim 1, 3, and 4,
“parking space optimization area detecting unit (32)” in claim 1,
“distance measuring unit (34)” in claim 1,
“parking spot determining unit (36)” in claim 1,
“communication unit (38)” in claim 1 and 12,
“parking spot setting unit (54)” in claim 5 and 6,
“environment monitoring unit” in claim 9 and 10, and
“warning unit” in claim 11.
Structure for claim limitations a-f are found in Fig. 2, where parking assistance device (28) comprises elements from claim limitations a-f. Furthermore, in regards to the parking assistance device (28), disclosed in the specification, “measurement or/and detection units for the parking assistance device may be based on environmental sensors, e.g. radar sensors, lidar sensors, ultrasonic sensors, cameras etc” (Page 4, lines 22-24).
No structure is disclosed within the specifications for “environment monitoring unit” or “warning unit”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “autonomous vehicle detecting unit (30)”, “parking space optimization area detecting unit (32)”, “distance measuring unit (34)”, “parking spot determining unit (36)”, “communication unit (38)”, “parking spot setting unit (54)”, “environment monitoring unit” and “warning unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  
For the sake of compact prosecution, the examiner has interpreted the elements of the claim limitations to be processors that are a part of a computer. The examiner has further interpreted the environment monitoring unit to be “environmental sensors, e.g. radar sensors, lidar sensors, ultrasonic sensors, cameras etc” (Page 4, lines 22-24) and the “warning unit” to be a speaker and/or warning indicator using lights as shown in the specification, “a warning signal by using visual and/or acoustical means” (Page 8, line 22).

Structure for all mentioned claim limitations are not disclosed for performing the claimed functions. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-9, and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beauvais et al. (US 10532737 B2, hereinafter “Beauvais”, included in the IDS dated 5/27/2020).
With respect to claim 1, Beauvais discloses a parking assistance device (28) (Fig. 1, cooperative parking assist system 115) adapted to be mounted in a host vehicle (26) (Col. 1, lines 49-50, “incorporating cooperative park assist system into a parked vehicle”), comprising:
an autonomous vehicle detecting unit (30) adapted to detect whether a vehicle (16, 18) parked within a predetermined range in the vicinity of the host vehicle (26) is an autonomous vehicle (16) capable of moving autonomously (Col. 3, lines 2-5, “a vehicle with the cooperative park assist system 115 may be referred to as the “host” vehicle. Thus, the host vehicle 100, 105, 110 may be a parking vehicle 100 or a parked vehicle 105, 110”; Col. 3, lines 38-41, “the cooperative park assist system 115 in the parked vehicle 105 can request the parked vehicle 105, 110 to free up additional parking space”),
a parking space optimization area detecting unit (32) adapted to detect at least one parking space optimization area (20, 22) as an area in which a consecutive number of at least one autonomous vehicle (16) (Fig. 3A)  is parked between a first end (12, 14, 18) of the parking space optimization area (20, 22) defined by an object (12, 18) that is not capable to be moved autonomously or an end (14) (Fig 3A, boundary 190) of an associated parking allowance area in front of the consecutive number of at least one autonomous vehicle (16) (Col. 6, lines 45-47, “the boundary 190 may refer to any obstacles that would prevent a parking space from being occupied”) and a second end (12, 14, 18) of the parking space optimization area (20, 22) defined by another object (12, 18) that is not capable to be moved autonomously or another end (14) of an associated parking allowance area behind the consecutive number of at least one autonomous vehicle (16) (Col. 8, lines 7-9, “a boundary 190 ahead of the host vehicle 105, 110 and a boundary 190 behind the host vehicle 105, 110”; Fig. 3A, 190),
a distance measuring unit (34) adapted to measure a distance (24) in front of or behind the at least one autonomous vehicle (16) parked in the at least one parking space optimization area (20, 22) (Col. 8, lines 6-9, “to measure the distance to one or more boundaries 190, which could include a boundary 190 ahead of the host vehicle 105, 110 and a boundary 190 behind the host vehicle 105, 110”),
a parking spot determining unit (36) adapted to determine whether or not at least a subset of the distances (24) measured by the distance measuring unit (34) is equal to or larger than a predetermined distance (dCarLen) (Fig. 3A, moving distance 135) required for parking the host vehicle (26) (¶ 20, “the cooperative park assist system 115 of the primary parked vehicle 105 may determine an aggregate distance based on the moving distance 135 and the supplemental distance 195”), and
a communication unit (38) adapted to output a movement command to the at least one parked autonomous vehicle (16) (Col. 3, lines 45-46, “the cooperative park assist system 115 can… command the parked vehicle 105 to move the moving distance 135”), said movement command including an identification information for identifying one of the at least one parked autonomous vehicle (16) (Col. 7, lines 15-18, “the processor 170 may be further programmed to identify the host vehicle 100, 105, 110 as either the parking vehicle 100, a primary parked vehicle 105, or a secondary parked vehicle 110”) and a direction information indicating whether the identified autonomous vehicle (16) is to be moved in the forward direction or in the backward direction (Fig. 1, moving distance 135).
With respect to claim 2, Beauvais further discloses a parking assistance device (28) according to claim 1, characterized in that said movement command further includes a distance information indicating by which distance the identified autonomous vehicle (16) is to be moved (Col. 3, lines 45-46, the cooperative park assist system 115 in the parked vehicle 105 can determine a moving distance 135”).
With respect to claim 3, Beauvais further discloses a parking assistance device (28) according to claim 1, characterized in that the movement command is configured to trigger all of the parked autonomous vehicles (16) detected by the autonomous vehicle detection unit (30) to be moved for optimizing the parking space optimization area (20, 22) to move into the same direction (Col. 3, line 66 – Col. 3, line 1, “the cooperative park assist system 115 may respond by coordinating a move of the parked vehicles 105, 110”).
With respect to claim 5, Beauvais further discloses a parking assistance device (28) according to claim 1, characterized in that the parking assistance device (28) further comprises a parking spot setting unit (54) adapted to set a location that is closest to the host vehicle (26) as a parking spot to be optimized by the parking assistance device (28) within the parking space optimization area (Col. 11, lines 12-14, “programmed to query the closest secondary parked vehicle 110 in the arrangement of secondary parked vehicles 110 parked along the curb 120”).
With respect to claim 7, Beauvais further discloses a parking assistance device (28) according to claim 1, characterized in that said movement command further includes a parking distance information indicating at which predetermined distance (dPark) to an object (12, 14, 18), towards which the identified autonomous vehicle (16) is approaching in response to the movement command, the identified autonomous vehicle (16) is to be stopped (Col. 6, lines 53-57, “the position sensor 160 may be programmed to determine a distance from a point on the host vehicle 105, 110 to a boundary 190, and output a distance signal, representing distance, to the processor 170 of the host vehicle 105, 110 via the communication bus 165”).
With respect to claim 8, Beauvais further discloses a parking assistance device (28) according to claim 7, characterized in that the predetermined distance (dPark) is individually adjustable for each distance and/or for each autonomous vehicle (16) (Col. 3, lines 50-54, “the amount of space needed to exit the parking space may be based on factors such as, e.g., the size or class of the parked vehicle 105, the turning radius of the parked vehicle 105, driver preference, or possibly other factors”).
With respect to claim 9, Beauvais further discloses a parking assistance device (28) according to claim 1, characterized in that the parking assistance device (28) further comprises an environment monitoring unit adapted to monitor an environment surrounding the host vehicle (26) (Col. 6, lines 37-45, “the position sensor 160 is implemented via sensors, circuits, chips or other electronic components that can measure distances from the host vehicle 105, 110 to a boundary 190. The boundary 190 may be, for example, physical boundaries, such as another vehicle, a curb, etc. or legal boundaries such as lines marking a parking space, an area near a fire hydrant, an area near a driveway, an area too close to an intersection, an area near a stop sign or other traffic control signals, etc.”; Col. 4, lines 55 and 56, “one or more pedestrians are near the parked vehicles 105, 110”; Col. 6, lines 26-28, “identifying occupant presence in or near the host vehicle 100, 105, 110”).
With respect to claim 12, Beauvais further discloses a parking assistance device (28) according to claim 1, characterized in that the communication unit (38) is further adapted to output a movement command to the at least one parked autonomous vehicle (16) in response to at least one of unlocking the host vehicle (26), starting the host vehicle (26), and a remote travel request received to by the host vehicle (26) (Col. 3, line 66 – Col. 3, line 1, “the cooperative park assist system 115 may respond by coordinating a move of the parked vehicles 105, 110”).
With respect to claim 13, all the limitations have been analyzed in view of claim 1, and it has been determined that claim 13 do not teach or define any new limitations beyond those previously recited in claim 1; therefore, claim 13 is also rejected over the same rationale as claim 1.
With respect to claim 14, all the limitations have been analyzed in view of claim 7 and 2, and it has been determined that claim 14 do not teach or define any new limitations beyond those previously recited in claim 7 and 2; therefore, claim 14 is also rejected over the same rationale as claims 7 and 2.

Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Beauvais in view of Leppánen et al. (US 10073450 B2, hereinafter “Leppánen”).
With regards to claim 4, Beauvais does not disclose a parking assistance device (28) according to claim 1, characterized in that the movement command is configured to trigger all of the parked autonomous vehicles (16) detected by the autonomous vehicle detection unit (30) to be moved for optimizing the parking space optimization area (20, 22) to move in a direction away from a location where a distance (24) currently or recently measured by the distance measuring unit (30) is located.
However, Leppánen, in the same field of invention, teaches a parking assistance device (28) according to claim 1, characterized in that the movement command is configured to trigger all of the parked autonomous vehicles (16) detected by the autonomous vehicle detection unit (30) to be moved for optimizing the parking space optimization area (20, 22) to move in a direction away from a location (Col. 22, line 6-9, “the vehicle move directive may instruct that the other vehicle is moved in accordance with a vehicle move direction, a vehicle move distance, and/or the like”) where a distance (24) currently or recently measured by the distance measuring unit (30) is located (Fig. 3B; col. 22, line 9, “the vehicle move direction may indicate forward, reverse”).It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Leppánen into the inventions of Beauvais in order to move in a direction away from a location where a distance (24) currently or recently measured by the distance measuring unit (30) is located as taught in Leppánen because one of ordinary skill in the art would be motivated to determine whether a parking location can be further optimized to increase capacity of a parking area (see at least Leppánen, col.21, line 64 - col. 22, line 17).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Beauvais in view of Sellschopp (US 2015/0123818).
With regards to claim 6, Beauvais does not disclose a parking assistance device (28) according to claim 5, characterized in that the parking spot setting unit (54) is adapted to set the location closest to the host vehicle (26) as a parking spot (52) to be optimized only when the velocity of the host vehicle (26) is equal or below a predetermined threshold (vlimit).
However, Sellschopp, in the same field of invention, teaches a parking assistance device (28) according to claim 5, characterized in that the parking spot setting unit (54) is adapted to set the location closest to the host vehicle (26) as a parking spot (52) to be optimized only when the velocity of the host vehicle (26) is equal or below a predetermined threshold (vlimit) (¶ 27, “a user’s speed relative to his previous speed and/or relative to vehicles in surrounding traffic may be used to trigger an automated determination of parking availability/probability and output of generated data to the user”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sellschopp into the inventions of Beauvais in order to move in a direction away from a location where a distance (24) currently or recently measured by the distance measuring unit (30) is located as taught in Sellschopp because one of ordinary skill in the art would be motivated to mimic driver behavior of slowing down and looking for parking (see at least Sellschopp, ¶ 27).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Beauvais in view of Bettger et al. (US 2020/0108824, hereinafter “Bettger”).
With respect to claim 10, Beauvais does not disclose a parking assistance device (28) according to claim 9, characterized in that the environment monitoring unit is adapted to monitor the environment surrounding the host vehicle (26) every time a preset time period has lapsed.
However, Bettger, in the same field of invention, teaches a parking assistance device (28) according to claim 9, characterized in that the environment monitoring unit is adapted to monitor the environment surrounding the host vehicle (26) every time a preset time period has lapsed (¶ 29, “the parking controller 119 is configured to temporarily monitor a surrounding area of the vehicle 100 at predetermined interval(s)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Bettger into the inventions of Beauvais in order to monitor the environment surrounding the host vehicle (26) every time a preset time period has lapsed as taught in Bettger because one of ordinary skill in the art would be motivated to determine whether a parking location can be further optimized to increase capacity of a parking area (see at least Bettger, ¶ 29).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Beauvais in view of Göricke et al. (US 2020/0307559 A1, hereinafter “Göricke”).
Beauvais does not disclose a parking assistance device (28) according to claim 1, characterized in that the parking assistance device (28) further comprises a warning unit adapted to output a warning signal by using visual and/or acoustical means to the surrounding environment of the host vehicle (26) indicating that the host vehicle (26) is moving and/or is about to move.
However, Göricke, in the same field of invention, teaches a parking assistance device (28) according to claim 1, characterized in that the parking assistance device (28) further comprises a warning unit adapted to output a warning signal by using visual and/or acoustical means to the surrounding environment of the host vehicle (26) indicating that the host vehicle (26) is moving and/or is about to move (¶ 56, “an optical or audible warning device associated with the vehicle 10 can be activated by the electronic parking assist system 12 while the vehicle 10 moves between the first parking position and the second parking position during the autonomous repositioning process”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Göricke into the inventions of Beauvais in order to output a warning signal by using visual and/or acoustical means to the surrounding environment of the host vehicle (26) indicating that the host vehicle (26) is moving and/or is about to move as taught in Göricke because one of ordinary skill in the art would be motivated to “heighten the attention of other people (e.g., drivers and pedestrians) who can then realize that the vehicle is performing an autonomous repositioning process or otherwise moving” (see at least Göricke, ¶ 56).

Allowable Subject Matter
Claim 15 is objected to for its dependency on the rejected base claim, but would be otherwise allowable if rewritten to include all of the limitations of the base claims and any intervening claims. 
Leppánen, the closest prior art of record found at this time, teaches a method to create a parking space by way of directing a specific vehicle to move in a specific direction within a parking region. For example, it may be desirable to move the vehicle forward and into the shade of a tree, to avoid moving a different vehicle into a large puddle, and/or the like (Col. 21, line 64 – Col. 22, line 2) parking space but it differs from the claim in that it does not teach a method characterized in that the direction of the direction information of the movement command in which the identified autonomous vehicle (16) is to be moved is determined according to the smaller value of a comparison of the two travel distances the identified autonomous vehicle (16) has to travel in each direction.

Conclusion
	The prior art made of record and not relied upon, which is considered pertinent to applicant’s disclosure, is listed on the attached form PTO-892.
	Tseng et al. (US 2018/0022344 A1) teaches a vehicle includes: motor(s), steering, processor(s) configured to: (a) receive a current heading; (b) receive a desired heading; (c) calculate a first steering angle (FSA) based on (a) and (b); (d) move the vehicle, via the motor(s) and steering: (i) in a first direction based on the FSA; (ii) in a second, opposing direction, based on an opposite of the FSA.
	Stefan et al. (US 2018/0334164 A1) teaches A method to park a vehicle in a parking space using a parking assistant.
	Fan et al. (US 2021/0323537 A1) teaches an automatic parking method and device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan S Leong whose telephone number is (571)272-3396. The examiner can normally be reached Monday - Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN OLSZEWSKI can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.L./Examiner, Art Unit 4123           

/NAVID Z. MEHDIZADEH/Acting Supervisory Patent Examiner of Art Unit 3669